DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-45, 47-51, and 54-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 37, 54 and 57 recite “the first material and the second material are selected to have a similar glass transition temperature to facilitate integration of the first material with the second material”.  The phrase "similar" renders the claim(s) indefinite because the term similar is an approximation and it is not clear what value or range of temperatures are encompassed by "similar".  Therefore, the scope of the claim(s) unascertainable.  See MPEP § 2173.05(b), Section III, C.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37-43, 45-50, 58, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2015/055032) in view of Eggmann et al. (US 2013/0048651). The Examiner notes that the publication date of WO 2015/055032 is 04/23/15, which makes the WO document prior art under 35U.S.C. 102(a)(1). The Examiner is referring to the corresponding US PgPub (US 2016/0228103) for this rejection. This rejection was applied to claims 37-43 and 45-50  in Paragraphs 14-27 of the Non-Final Rejection mailed 10/06/21 and maintained in Paragraphs 5 and 13-15 of the Final Rejection mailed 04/28/22. The rejection remains in effect for claims 37-43 and 45-50, and also now applies to new claims 58-59.  Please see Response to Arguments below.
Regarding new claims 58 and 59 – Zhang teaches both polypropylene and polyethylene as materials of construction for the body and label in Paragraphs 0010 and 0032-0039.  Eggmann teaches that the body and label may be made from two different plastic materials in Paragraphs 0014-0016. Therefore, the combination of the Zhang and Eggmann fully encompasses embodiments of the instant device including a polyethylene body with a polypropylene label and polypropylene body with a polyethylene label as recited in new claims 58 and 59.  

Claims 44 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2015/055032) in view of Eggmann et al. (US 2013/0048651) and further in view of Palmer et al. (US 2012/0210778).  This rejection was applied in Paragraph 28 of the Non-Final Rejection mailed 10/06/21 and maintained in Paragraph 6 of the Final Rejection mailed 04/28/22. The rejection remains in effect.  Please see Response to Arguments below. 

Claims 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2015/055032) in view of Eggmann et al. (US 2013/0048651), and further in view of Thompson et al. (US 2014/0255273). 
Regarding claims 54 and 57 — Zhang teaches a method of making the tube in Paragraphs 0017-
0022. The method includes the steps of placing a label at a placement area within a mold; retaining the
label at the placement area; and feeding molten polymer material into the mold such that the polymer
material adheres to the label. Zhang does not teach placing and retaining the label via a vacuum
within the forming mold. Zhang instead teaches placing and retaining the label in the forming mold by
applying a charge to the label. Zhang also does not explicitly recite the tube body and in-mold label being made from different materials.
Eggmann teaches an injection mold and molding method for producing plastic containers having
an electronic element comprised of an RFID element with a memory that is readable without line of
sight or contact. The embodiments of the container(s) most relevant are shown in Figures 1-8 and
described in Paragraphs 0009-0018 and 0030-0040. In Paragraphs 0016-0017 and 0033-0038 teaches a
method for forming the containers having the in-mold label. The method includes the steps of placing a
label at a placement area within a mold; retaining the label at the placement area; and feeding molten
polymer material into the mold such that the polymer material adheres to the label. In Paragraphs 0017
and 0036, Eggmann teaches that the electronic element may be inserted and held in place in the
injection mold by adhesive, electrostatic force, or vacuum. The Examiner submits the disclosures from
Paragraphs 0017 and 0036 teach an art recognized equivalence between the inserting and holding the
in-mold label in place with electrostatic force and inserting and holding the in-mold label in place with
vacuum. It would have been obvious to one of ordinary skill in the art to combine the use of vacuum to
hold the label from Eggmann with the injection molding method of Zhang. One of ordinary skill in the art
would use vacuum instead of electrostatic forces in order to protect the electrical elements of the RFID
chip during the molding process. See also MPEP 2144.06, Section I – “Substituting Equivalents Known
for the Same Purpose”. In order to rely on equivalence as a rationale supporting an obviousness
rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant's
disclosure or the mere fact that the components at issue are functional or mechanical equivalents. in
re Ruff, 256 F 2c 500, 118 LISPO S40 (COPA 1958) (The mere fact that components are claimed as
members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.) Smith v. Hayashi, 209 USPQ 754 (Bb. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. “This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor.” 209 USPO at 759.).
Regarding the limitation of “wherein the tube body and the in-mold label are formed from different materials” – In Paragraphs 0010-0017 and 0039, Eggmann teaches that the RFID or electronic
element may be included on a container via an injection molding process that results in the RFID chip
connected to the container while containing data concerning the samples in the container or the
container itself, as well as other information. The RFID chip may be provided as part of a second, different plastic component that is used in the injection process to form the container. See Paragraphs 0014-0015. The Examiner submits it would have been obvious to one of ordinary skill in the art to combine the in-mold label from Eggmann with the device of Zhang. One of ordinary skill in the art would add the RFID chip or electronic element in order to provide data about the container or sample that may be read in a contactless manner by a data reader as taught by Eggmann.  The combination of Chang and Eggmann does not teach the step of picking up, via a vacuum, a label from a magazine comprising a plurality of labels. 
Thompson teaches an automated system for transferring substrates (coverslip 130) from a container (magazine 330) to a holder (platform 336).  The portions of the system most relevant to the instant claims is shown in Figures 5-7 and described in Paragraphs 0044-0051. As shown in the Figures, the system of Thompson includes holder mechanism (144) transferring a coverslip (130).  The holder mechanism (144) includes a fluid line (152) coupled to a pickup head (154) that secures the coverslip (130) to the pickup head (154) by vacuum. The holder mechanism (144) then lifts the coverslip (130) from the stack (301) contained in the carrier (magazine 330) and transfers the coverslip (130) to the mounting station (322).  See Paragraphs 0044-00048.  Thompson teaches an automated system in Paragraphs 0051 and 0057-0061. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the transfer mechanism, magazine carrier, and control elements from Thompson with the combined teachings of Chang and Eggmann.  One of ordinary skill in the art would add the magazine element to store chips during the production process; and also add the transfer mechanism and controller to automate the loading of the chip as taught by Thompson. 
Regarding claims 55 and 56 – Zhang teaches placing the label on the side and bottom walls in the Examples. 

Response to Arguments
Applicant’s arguments, filed 07/28/22, with respect to the rejection of claims 54-57 under Zhang (WO 2015/055032) in view of Eggmann et al. (US 2013/0048651) have been fully considered and are persuasive.  Applicant has amended claims 54 and 57 to recite the limitation “picking up, via a vacuum, a label from a magazine comprising a plurality of labels” and then argued that this feature is not taught by the prior art Zhang and Eggmann. See pages 7-8 of Applicant’s Remarks. The Examiner agrees, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection has been made to add an additional reference above in Paragraphs 12-17. 

Applicant’s arguments, filed 07/28/22, with respect to the rejection of claims 37-43 and 45-50 under Zhang (WO 2015/055032) in view of Eggmann et al. (US 2013/0048651) have been fully considered but they are not persuasive.  Applicant has amended claim 37 to recite “the first material and the second materials are selected to have a similar glass transition temperature to facilitate integration of the first material with the second material during the injection molding process” and then argued that this feature is not taught by the cited prior art. See pages 6-7 of Applicant’s Remarks. The Examiner respectfully disagrees and submits the following in rebuttal. As noted above in Paragraph 10, Eggmann teaches forming the container from two different plastics - with the second plastic containing the RFID label in Paragraphs 0014-0015.  The Examiner now submits forming the container from two plastics that are integrated in a mold to form a container as recited by Eggmann meets the limitation of first and second materials that have “a similar glass transition temperature to facilitate integration of the first material with the second material.  The first and second materials of Eggmann would have to “facilitate integration of the first material with the second material” since the resulting container of Eggmann includes both the first and second materials – with the RFID coated in the second material (Para 0015).  See also Paragraphs 15 and 16 of the Final Rejection mailed 04/28/22. The Examiner further submits that this argument also applies to claims 54 and 57 which contain the limitation directed to the first and second materials cited above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        September 27, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798